REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated July 1st, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1 the closest prior art is Wildsmith et al. (US 2014/0055744 A1).
Regarding claim 1, Wildsmith teaches a method for optimizing lens comfort in patients in need of cylinder correction, comprising: 
	providing a system of contact lenses providing a predetermined full range of power correction, wherein each lens in the system comprises at least one stabilization zone, and a non-stabilization zone for vision correction, the system of contact lenses including a first stabilization zone design for a first range of power correction that is less than said predetermined full range, and a second stabilization zone design for a second range of power correction that is less than said predetermined full range, wherein an absolute value of power of said second range is less than an absolute value of power within said first range, 

	wherein said second stabilization design has a second maximum thickness differential designed to provide a target stability for all powers within said second range, and wherein the second maximum thickness differential is a percentage of said first maximum thickness differential; and 
	selecting a contact lens from said system of contact lenses that provides the required visual correction.
However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 1 recited together in combination with the totality of particular features/limitations recited therein, including wherein the predetermined full range of power correction, the first range of power correction, the second range of power correction, the absolute value of power of said second range, the absolute value of power within said first range, the target stability for all powers within said first range, and the target stability for all powers within said second range are all specifically directed to cylinder power, and wherein the selecting step includes selecting based on the lowest thickness differential.  



Regarding claims 2-8, these claims depend on an allowed base claim and are thus allowable for at least the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872